Citation Nr: 0514484	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  94-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for the residuals of a nasal fracture, for the 
period from November 9, 1993, to April 1, 1995.

2.  Entitlement to a compensable disability rating for the 
residuals of a nasal fracture, for the period commencing- 
April 2, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty training from October 1975 
to February 1976, and on active duty from November 1976 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

On November 9, 1993, VA received the veteran's claim for a 
compensable disability rating for the residuals of a 
fractured nose.  In April 1995, he underwent septoplasty 
surgical reconstruction of his nasal septum.  Initially, the 
RO denied the claim, which the veteran appealed.  While on 
appeal, based on the medical evidence, both prior to and 
subsequent to the septoplasty surgery, the RO, in a November 
1999 rating decision, granted the veteran a 10 percent rating 
for residuals of a fractured nose, effective from November 9, 
1993, the date of receipt of his claim for increase, and 
assigned the disability a noncompensable rating, effective 
from April 3, 1995, the date of the surgery.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  For the period from November 9, 1993, to April 1, 1995, 
the residuals of the veteran's nasal fracture were manifested 
by significant obstruction of the left nasal passage.

3.  For the period commencing April 2, 1995, the residuals of 
the veteran's nasal fracture have not caused marked 
interference with breathing or significant obstruction of 
either nasal passage.  Fifty percent blockage of both sides 
or complete obstruction on one side is not shown.


CONCLUSIONS OF LAW

1.  For the period from November 9, 1993 to April 1, 1995, 
the criteria for an evaluation in excess of 10 percent for 
residuals of a nasal fracture are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6502 (1996).

2.  For the period from April 2, 1995, the criteria for a 
compensable evaluation for residuals of a nasal fracture are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6502 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
November 1993, long before the enactment of the VCAA.  

A Statement of the Case, issued in March 1994, provided 
notice to the veteran of the evidence necessary to support 
his claim of entitlement to higher ratings for residuals of a 
nasal fracture.  Supplemental statements of the case dated in 
December 1994, July 1995, November 1999, May 2003 and 
December 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefits sought.

Moreover, letters dated in November 2000, February 2001, 
August 2001, and April 2004 also instructed veteran regarding 
the evidence necessary to substantiate his claim and 
requested that he identify evidence supportive of the claim.  

The Board's October 2000 and January 2004 remands also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Moreover, the veteran has been afforded VA examinations of 
his service-connected disability.  The veteran has also been 
given the opportunity to testify before a Veterans Law Judge 
in June 2000.  Neither the veteran nor his representative 
have identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Service connection for residuals of a nasal fracture was 
granted in March 1988.  

At the outset, the Board notes that the record contains 
reports of numerous hospitalizations at VA facilities for 
psychiatric disorders, alcohol dependence and polysubstance 
use.  

A July 1989 VA X-ray report indicates that there was 
obliteration of both maxillary antra, suggesting sinusitis.  

Sinusitis and allergies are noted in a discharge report which 
covers a hospitalization from October 1989 to May 1990.  A 
January 1990 VA clinical record reflects the veteran's report 
of feeling better after having been given antibiotics.  He 
continued to complain of nasal discharge and sneezing.  Mild 
deviation was noted.  Nasal spray was prescribed.

The veteran submitted the instant claim for increase in 
November 1993.

An August 1994 VA discharge summary indicates that chronic 
left sinusitis and deviated septum were noted but not 
treated.  An October 1994 discharge summary also notes a 
history of chronic sinusitis.
The veteran underwent submucous resection of the septum in 
April 1995.  In May 1995 the veteran stated that his 
condition had worsened.

Rhinoplasty with sinusitis was noted in a June 1995 VA 
discharge summary.

A VA examination was conducted in July 1998.  The examiner 
noted that the veteran was a poor historian who presented 
with multiple complaints, which he claimed were the result of 
trauma to his mid-face.  He complained of left-sided 
headaches, light-headedness, pain to palpation over his 
lateral canthus area,  photophobia, difficulty breathing, 
nasal discharge, occasional blackouts and dizziness, and a 
change in his voice.  The examiner noted that the veteran had 
undergone an uncomplicated repair of a deviated septum.  He 
also noted that the veteran underwent a workup for sinusitis 
and had been placed on medication, to include antibiotics.  
He indicated that the veteran had experienced little response 
to the regimen because he was noncompliant.  He noted that 
workup for headaches had concluded that they were related to 
the veteran's sinusitis.  The veteran claimed that he could 
breathe through his nose without difficulty.  The examiner 
noted that the veteran had purulent discharge from his nose 
approximately three to four times per year, and that he was 
evaluated by the ear, nose and throat clinic at those times.  
At other times of the year, the veteran reported that he had 
a clear discharge consistent with rhinitis.  The veteran 
complained of facial pains which were inconsistent with any 
sinus disease.  He claimed to be allergic to "everything."  
Physical examination revealed grossly intact cranial nerves.  
Evaluation of the nose showed the septum to be relatively 
straight.  There was some erythema of his nasal mucosa and 
some nasal edema.  There was no evidence of a mucopurulent 
discharge in his nasal cavity at the time of examination.  
The examiner concluded that the veteran had signs of chronic 
rhinitis with occasional bouts of acute sinusitis, but that 
the veteran was poorly compliant with medications.

At his June 2000 hearing, the veteran testified that his 
symptoms had worsened since his April 1995 surgery.  He 
complained of dizziness and headaches, as well as shortness 
of breath, lightheadedness and blurred vision.  He stated 
that he felt constant pain in his sinuses and that he had 
trouble breathing.  He indicated that he had been diagnosed 
with sinusitis or rhinitis and that he had received treatment 
through VA.  He stated that he had trouble breathing at 
night.  

An additional VA examination was carried out in June 2001.  
The examiner noted that the veteran suffered from chronic 
sinusitis.  The veteran reported some interference with 
breathing at night.  He denied purulent discharge.  There was 
no dyspnea, and the examiner noted that the veteran was not 
currently on any medication therapy.  The veteran complained 
of bilateral maxillary pressure on a regular basis, as well 
as headaches.  He denied allergic attacks, but reported 
occasional purulent discharge.  However, there was no active 
purulence or other discharge on examination.  The examiner 
noted that the veteran had approximately 20 percent nasal 
obstruction.  He concluded that there was no indication for 
pulmonary function tests.  He concluded that the veteran had 
chronic sinusitis.

A January 2002 letter from the Philadelphia VA Medical Center 
(VAMC) indicates that the veteran fractured his nose in 
service, resulting in 20 percent diminution of caliber of the 
right nostril, which was not clinically significant.  The 
author noted that the veteran also suffered from bilateral 
sinusitis and allergic rhinitis, which were not 
physiologically related to his in-service injury.

February 2002 records from the Social Security Administration 
indicate that the veteran was in receipt of benefits due to 
his psychiatric disorders.  No secondary diagnosis was 
listed.  

The veteran was afforded an additional VA examination in 
April 2003.  The veteran gave a history of nasal fracture in 
service.  He stated that since the inservice fracture, he had 
experienced chronic left-sided nasal congestion and 
infections.  He reported interference with his breathing on 
the left, as well as occasional purulent drainage.  He 
complained of numbness of the left face once per week.  
Objectively, nasal examination revealed prior nasal fracture.  
The veteran had 20 to 40 percent nasal obstruction on the 
left, with mile erythema of the mucosa bilaterally.  He 
complained of tenderness on palpation to the left face, but 
there was no external evidence of erythema or edema on the 
skin.  There was some loss of nasal dorsal structure.  There 
was no purulent discharge on examination.  There was 
decreased sensation on the left side.  The impression was 
history of nasal obstruction and recurrent acute 
rhinosinusitis.  

In a May 2003 addendum, the examiner indicated that he had 
reviewed the claims folders.  He noted that trigeminal 
neuralgia was unlikely.  He stated that there was no 
obstruction of the right nasal passage.  He indicated that no 
hospitalizations or interference with employment were noted.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004)

By regulatory amendment, effective October 7, 1996, changes 
were made to the schedular criteria for evaluating diseases 
of the respiratory system, to include diseases of the nose 
and throat.  The Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  The RO considered the change in regulation; 
therefore, the Board may proceed with a decision in this case 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran's residuals of a nasal fracture are evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502, for 
deviation of nasal septum.  The old criteria provided for a 
maximum 10 percent evaluation when there was marked 
interference with breathing space due to traumatic deflection 
of the nasal septum. With only slight symptoms, the 
disability was rated noncompensable.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (prior to October 7, 1996). 

Under the revised rating criteria, a maximum 10 percent 
evaluation is assigned when there is 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side due to traumatic deviation of the septum.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2004).

On review of the evidence for the period from November 9, 
1993 to April 1, 1995, the Board concludes that the veteran 
was properly assigned the maximum 10 percent rating for 
deviated septum.  There is no legal basis for a rating in 
excess of the assigned 10 percent.  In this regard, the Board 
notes that the veteran underwent repair of a deviated septum 
in April 1995.  Prior to that time, he had been noted to have 
difficulty with a deviation to the left and chronic left 
sinusitis.  The septal deviation was noted to require 
correction because it interfered with the veteran's 
breathing.  A higher schedular rating than the currently 
assigned 10 percent is not available for this disability.  
Furthermore, in a January 2002 statement, a VA physician 
found that the sinusitis and rhinitis suffered by the veteran 
were unrelated to the deviated septum, thus precluding 
consideration of a higher rating under the diagnostic 
criteria addressing those disabilities.  Accordingly, the 
Board finds that the 10 percent schedular rating assigned for 
this period is appropriate.
Regarding the period from April 2, 1995, the Board also 
concludes that a noncompensable evaluation is appropriate.  
In this regard, the Board notes that the April 1995 surgery 
to repair the veteran's deviated septum was uncomplicated.  
In July 1998, the veteran reported that he could breathe 
through his nose without difficulty.  In June 2001, he 
complained of some interference with his breathing at night, 
and the examiner concluded that the veteran had approximately 
20 percent nasal obstruction.  This amount of obstruction 
does not rise to the level required for a 10 percent 
evaluation under the old criteria or the revised criteria.  
While the April 2003 VA examiner found the veteran to have 20 
to 40 percent obstruction of the left nasal passage, he 
indicated that there was no obstruction on the right.  
Therefore, having carefully reviewed the evidence of record 
pertaining to this period, the Board must conclude that a 
compensable evaluation for the residuals of a nasal fracture 
is not warranted.

The Board has also considered whether the issue of higher 
ratings for residuals of a nasal fracture should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for the 
disability.  In addition, the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has concluded 
that referral of these issue for extra-schedular 
consideration is not warranted.




ORDER

Entitlement to an increased disability rating in excess of 10 
percent, effective from November 9, 1993 to April 1, 1995, 
for the residuals of a nasal fracture is denied.

Entitlement to a compensable disability rating, effective 
from April 2, 1995, for the residuals of a nasal fracture is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


